UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1189



MICHAEL T. MASUOKA,

                                             Plaintiff - Appellant,

          versus


G.    W.    MURPHY    CONSTRUCTION    COMPANY,
INCORPORATED; 1-5 JOHN DOES, Entities; JANE
DOES, 1-5 Entities; DOES CORPORATION, 1-5
entities; DOES PARTNERSHIP, 1-5 Entities; JOHN
DOES, 1-5 Governmental Entities; JANE DOES, 1-
5 Governmental Entities,

                                            Defendants - Appellees,

          versus


ARGONAUT INSURANCE COMPANY, INC.; KENNETH T.
GOYA, Insurance Agent,

                                                        Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-00-829-AM)


Submitted:   April 11, 2002                 Decided:   July 8, 2002


Before WILKINS and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Michael T. Masuoka, Appellant Pro Se.       Mark David Crawford,
FRIEDLANDER, MISLER, FRIEDLANDER, SLOAN & HERZ, Washington, D.C.,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Michael T. Masuoka appeals the district court’s order denying

his “motion for independent action to vacate and set aside the

judgments filed on February 14th and 21st.”   We have reviewed the

record and the district court’s order and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Masuoka v. G.W. Murphy Construction Co., No. CA-00-829-AM (E.D. Va.

Jan. 9, 2002).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2